Citation Nr: 0113396	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of nonservice-connected 
pension indebtedness in the amount of $33,881.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
October 1957.

This appeal arose from an April 1998 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Muskogee, Oklahoma Regional Office 
(RO).  It was held that it would not violate the principles 
of equity and good conscience for the appellant to be 
required to repay the amount at issue.


FINDINGS OF FACT

1.  The veteran was originally awarded pension benefits by a 
rating action issued in March 1994, effective September 15, 
1993; the amount of the award was based on his showing of no 
income and no dependent.

2.  The veteran married in June 1994; in September 1994, his 
wife was added to his award and the amount of the award was 
based upon his report of no income.

3.  By a rating action issued in September 1996, the veteran 
was awarded special monthly pension at the housebound rate; 
again the amount of the award was based upon his showing of 
no income and additional benefits were included for his 
dependent spouse.

4.  The veteran had been told repeatedly that he was to 
report any change in his income or in the status of his 
dependents.

5.  The RO received information in September 1997 that the 
veteran had begun to receive Social Security Administration 
benefits in October 1995; his wife had begun to receive these 
benefits in December 1994.

6.  An award letter issued in March 1998 reduced the 
veteran's pension benefits effective July 1, 1994 and 
terminated them effective November 1, 1995.

7.  The veteran failed to report his wife's receipt of income 
in 1994 and 1995 and his receipt of income in 1995.

8.  The veteran stated in 1998 that he and his wife had 
separated three years before; however, he had failed to 
report this in a timely fashion and had continued to receive 
additional benefits for a dependent spouse.

9.  The failure of the veteran to report income and his 
separation from his spouse in a timely manner demonstrates an 
intent on his part to seek an unfair advantage with knowledge 
of the likely consequences, and also resulted in a subsequent 
monetary loss to the Government.


CONCLUSION OF LAW

The creation of the overpayment in nonservice-connected 
pension benefits in the amount of $33,881.00 involved bad 
faith on the part of the appellant, and waiver of recovery of 
the overpayment is, therefore, precluded.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
numerous income statements, award letters and notifications 
concerning the veteran's benefits.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension benefits.  The Board concludes 
that the discussions in the rating decision, statement of the 
case and letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt, and his inability to repay 
the debt.  Because the appellant has not questioned the 
validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  

Also of note is that the RO considered the facts in this 
case, and concluded that the appellant had not demonstrated 
bad faith in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  To this 
extent, there shall be no recovery of payments or 
overpayments of any benefits under any laws administered by 
the Secretary [of Veterans Affairs] when it is determined 
that recovery would be against equity and good conscience.  
38 U.S.C.A. § 5302(a).  However, before the principles of 
equity and good conscience may afford waiver to an obligor, 
it must be established that the obligor was not guilty of bad 
faith in the creation of the overpayment.  See 38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.963(a).  Bad faith generally is an 
unfair or deceptive dealing by one who seeks to gain at 
another's expense; there need not be an actual fraudulent 
intent, but merely an intent to seek an unfair advantage with 
knowledge of the likely consequences, and a subsequent loss 
to the Government.  See 38 C.F.R. § 1.965(b)(2).  The 
threshold question, then, is whether bad faith on the part of 
the appellant led to the overpayment at issue.

The facts in this case are follows:  The veteran was awarded 
nonservice-connected pension benefits by a rating action 
issued in March 1994, effective September 15, 1993.  In 
September 1993, he had submitted a VA Form 21-6897, Statement 
of Income and Net Worth-Disability, which showed no income 
for himself.  He indicated that he was single.  He also 
indicated that he had applied for Social Security 
Administration benefits.  The amount of his award was based 
upon his lack of income and no dependents.  In September 
1994, he requested that his wife, whom he had married in June 
1994, be added to his award.  His wife was added and the 
amount of the award was based upon a VA Form 21-0516-1, 
Improved Pension Eligibility Verification Report (Veteran 
with Spouse), which showed that neither he nor his wife had 
any income.  He was advised to immediately notify VA of any 
changes in income or his marital status.  In September 1996, 
the veteran was awarded special monthly pension benefits at 
the housebound rate; on September 30, 1996, he was informed 
that the amount of his award was based upon no family income, 
with additional benefits being paid for his dependent spouse.

In September 1997, VA became aware that the veteran's spouse 
had received retroactive Social Security benefits in December 
1994; the veteran had begun to receive these benefits in 
October 1995.  In June 1998, the veteran indicated that he 
had separated from his wife three years before.

In March 1998, VA reduced the veteran's benefits effective 
July 1, 1994 and terminated them effective November 1, 1995.  
This created an overpayment in the amount of $33,881.00.  The 
veteran then requested a waiver of this indebtedness.  The 
COWC found that the veteran had consistently failed to report 
the changes in his income; he had also failed to timely 
report the loss of a dependent. He repeatedly failed to 
report these changes despite being informed on numerous 
occasions to immediately report any changes in income or 
marital status, to include separations.  These actions lead 
the Board to the conclusion that the appellant's actions in 
the creation of the current overpayment were intentional.  If 
so, they could be for no other purpose that to gain unfair 
advantage in his dealings with VA.  He was successful in this 
respect, as evidenced by the current overpayment.  Thus, the 
Board is compelled to find the veteran guilty of bad faith in 
the creation of the overpayment at issue.

The Board's finding of bad faith precludes the granting of 
waiver of recovery of the overpayment of nonservice-connected 
pension benefits now at issue, notwithstanding the provisions 
of 38 C.F.R. § 1.965(a) regarding the standard of equity and 
good conscience.  See Farless v. Derwinski, 2 Vet. App. 555, 
556-557 (1992).


ORDER

Waiver of recovery of the overpayment of nonservice-connected 
pension benefits in the amount of $33,881.00 is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

